151 S.W.3d 67 (2004)
The MASONIC TEMPLE ASSOCIATION OF ST. LOUIS, Respondent,
v.
COMPASS SQUARE & STAR, INC., Appellant, and
Jeremiah W. (Jay) Attorney General, Respondent.
No. ED 83383.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2004.
Motion for Rehearing and/or Transfer Denied November 30, 2004.
*68 Alan E. DeWoskin, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Sarah E. Ledgerwood, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN, J., and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 30, 2004.

ORDER
PER CURIAM.
Appellant Compass, Square and Star, Inc., ("Charity"), appeals the judgment awarding declaratory relief in the form of a resulting trust in favor of Masonic Temple Association of St. Louis ("Temple"), appointing a receiver to collect and manage all funds donated to Charity and granting Temple's petition for an accounting. Temple cross-appeals against the Attorney General claiming the trial court erred in denying an award of attorney's fees to be paid by the Attorney General to Temple.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).